The defendant was convicted of the offense of possessing in Carroll County, Georgia, non-tax-paid whisky. The defendant in his statement to the jury admitted having a small quantity of whisky in his dwelling house, but denied that it was non-tax-paid liquor. Several officers testified that they found the whisky in the defendants house *Page 783 
and that it was non-tax-paid whisky. It is true that on being cross-examined they admitted that they could not tell that it was non-tax paid liquor; but, on being reexamined by the solicitor of the court, they again stated that it was non-tax-paid whisky. While this evidence of the officers on the crucial point in the case was weak and unsatisfactory, this court can not hold that the jury were not authorized to believe that part of their testimony that stated that the whisky was non-tax paid whisky. The two excerpts from the charge of the court, complained of, when considered in the light of the entire charge and the facts of the case, show no cause for a reversal of the judgment. The overruling of the motion for a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED DECEMBER 4, 1944.